In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         _________________________

               No. 06-12-00010-CR
         ______________________________


   JOSHUA MICHAEL HIGHTOWER, Appellant

                          V.

         THE STATE OF TEXAS, Appellee



    On Appeal from the 71st Judicial District Court
              Harrison County, Texas
             Trial Court No. 11-0296X




    Before Morriss, C.J., Carter and Moseley, JJ.
   Memorandum Opinion by Chief Justice Morriss
                                 MEMORANDUM OPINION

       Joshua Michael Hightower, appellant, has filed with this Court a motion to dismiss his

appeal. The motion is signed by Hightower’s counsel. Attached to the motion is a letter written

by Hightower to his appellate counsel requesting that the appeal be dismissed. As authorized by

Rule 42.2 of the Texas Rules of Appellate Procedure, we grant the motion. See TEX. R. APP.

P. 42.2.

       Accordingly, we dismiss the appeal.




                                             Josh R. Morriss, III
                                             Chief Justice

Date Submitted:      July 10, 2012
Date Decided:        July 11, 2012

Do Not Publish




                                                2